



COURT OF APPEAL FOR ONTARIO

CITATION: Toronto Standard Condominium Corporation No. 2095
    v. West Harbour City (I) Residences Corp., 2014 ONCA 738

DATE: 20141027

DOCKET: C57795

Laskin, Rouleau and Epstein JJ.A.

BETWEEN

Toronto Standard Condominium Corporation No. 2095

Applicant (Appellant)

and

West Harbour City (I) Residences Corp.

Respondent (Respondent)

Thomas McRae and John De Vellis, for the appellant

Richard P. Hoffman, Harry Herskowitz and Sabrina
    Adamski, for the respondent

Heard: June 3, 2014

On appeal from the judgment
    of Justice David L. Corbett of the Superior Court of Justice, dated September
    23, 2013, with reasons reported at 2013 ONSC 5987.

COSTS ENDORSEMENT

[1]

By agreement of the parties, costs are awarded to the respondent in the
    amount of $15,000.00 inclusive of disbursements and applicable taxes.

John
    Laskin J.A.

Paul
    Rouleau J.A.

Gloria
    Epstein J.A.


